UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54639 CITADEL EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada 27-1550482 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 417 31st Street, Unit A Newport Beach, California 92663 (Address of principal executive offices) (949) 612-8040 (Registrant’s telephone number, including area code) Copies of Communications to: Rutan & Tucker 611 Anton Blvd, 14th Floor Costa Mesa, CA 92626 (714) 641-3487 Fax (714) 546-9035 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 14, 2014 was 30,914,000 shares. 1 CITADEL EXPLORATION, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signature 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Other receivable Prepaid expenses Product inventory Total current assets Deposits Restricted cash Oil and gas properties Fixed asset, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accrued interest payable - Notes payable, net Total current liabilities Asset retirement obligation Total liabilities Stockholders' equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 30,914,000 and 28,949,823 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements. 3 CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Inception) For the three months For the nine months November 6, 2006 ended ended to September 30, September 30, September 30, Revenue $- $- $- Operating expenses: Lease operating expense Geological & geophysical - - General and administrative Depreciation, amortization and accretion Professional fees Executive compensation Gain on sale of interest in oil & gas properties - Gain on settlement of accounts payable - Total operating expenses Other expenses: Gain - other - - - Gain - note payable settlement - - - Gain - debt extinguishment - - Interest expense Total other expenses Net loss before provision for income taxes Provision for income taxes - - Net loss Weighted average number of common shares outstanding - basic Net loss per share - basic See Accompanying Notes to Consolidated Financial Statements. 4 CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (Inception) For the nine months November 6, 2006 ended to September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, amortization and accretion Amortization of prepaid stock compensation - - Amortization of debt discount Non cash interest expense - Gain on sale of interest in oil & gas properties - - ) Gain on settlement of accounts payable - - ) Gain other ) - ) Gain on settlement of note payable ) - ) Gain on debt extinguishment - Stock based compensation expense Shares issued for consulting Changes in operating assets and liabilities: - Decrease (increase) in other receivables ) ) Decreasein prepaid expenses Increase) in product inventory - ) ) Increase in deposits ) ) ) Increase (decrease) in accounts payable and accrued payables ) Increase in accrued interest payable - ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase oil and gas properties ) ) ) Proceeds from sale of interest in oil & gas properties - - Website - - ) Purchase of fixed assets ) - ) Restricted cash ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Member contributions - - Member distribution - - Proceeds from sale of common stock, net of costs Proceeds from notes payable Repayments of notes payable ) ) ) Net cash provided by financing activities NET CHANGE IN CASH ) CASH AT BEGINNING OF YEAR - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL INFORMATION: Interest paid $ ) $
